Citation Nr: 1123872	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2008 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs), which denied the Veteran's petition to reopen his claim for service connection for chronic low back pain with degenerative changes.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See February 2009 VA Examination Report.  Additionally, the record reveals that the Veteran served in the Republic of Vietnam and that he has been assessed as having a possible mild reversible ischemia involving all inferior wall segments.  See March 2009 Cardiology Consultation Report.  The Secretary of Veterans Affairs recently determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e) (2010).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2010).  As such, the Board finds that this issue has also been raised by the record.  The Board does not have jurisdiction over these issues, and they are referred to the agency of original jurisdiction for appropriate action.



FINDINGS OF FACT

1.  Entitlement to service connection for chronic low back pain with degenerative changes was denied by a February 2005 rating decision.  The Veteran did not appeal that determination.  

2.  The evidence received since the February 2005 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a chronic low back disability.

3.  The evidence of record demonstrates that the Veteran currently suffers from a chronic low back disability that is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied entitlement to service connection for chronic low back pain with degenerative changes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence received since the February 2005 rating decision is new and material and the service connection claim for a chronic low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for a chronic low back disability have been met.  38 U.S.C.A. §§ 1110, 1113, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to Reopen the Claim

The Veteran filed his original claim of entitlement to service connection for a back disorder in September 2003.  His claim was denied by an RO decision dated in March 2004.  In a February 2005 rating decision, the RO readjudicated the Veteran's claim and denied the claim on the grounds that the Veteran's back disorder was not related to his active military service.  The Veteran did not appeal this decision.  Therefore, the February 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Evidence is new if it has not been previously submitted to agency decision makers.  See id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the February 2005 denial, the evidence of record included the Veteran's service treatment records (STRs) dated from February 1969 to January 1971, VA treatment records dated from August 1999 to February 2005, a VA spine examination dated in November 2003, and statements from the Veteran dated in September 2003, November 2003, and December 2004.

Evidence obtained since the February 2005 rating decision includes the following:  VA treatment records dated from January 2006 to March 2009, providing further information concerning the Veteran's continuing low back pain and an assessment from a VA primary care physician that the Veteran's chronic low back pain is connected to his history of a back injury while in service; statements from the Veteran dated in March 2007, December 2007, and June 2009 detailing the treatment that he received for his back pain in service and his contention that he has had a continuity of back pain since service.

The Board finds that this additional evidence was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  See Shade, supra.  At the time of the final February 2005 rating decision, the evidence did not clearly indicate the Veteran's contention that he has had a continuity of symptomatology since service, or detail the Veteran's treatment immediately following the alleged transporter accident when his back was injured.   Moreover, while the evidence at the time of the February 2005 rating decision included an opinion that his back pain could be related to his reported back injury in service, the evidence received following the rating decision provides a clear opinion from a VA physician that the Veteran's chronic low back pain resulted from a back injury while in service.  Therefore, the Board concludes that the claim for service connection for a chronic low back disability is reopened.

II.  Service Connection

The Veteran contends that his chronic low back pain originated during active military service.  Specifically he contends that in 1969, while on active duty in Vietnam, a transport that he was riding in struck a land mine.  He alleges that he was medically evacuated from the area and that he was treated at several military medical facilities following the accident.  He contends that he has had problems with low back pain since that time.  The Board notes that the Veteran's military occupational specialty (MOS) was a light weapons infantryman.

To establish service connection for the claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  See Barr v. Nicholson,   21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the first element required to establish service connection, current disability, the Board observes that the Veteran receives regular VA treatment for his chronic low back pain.  Multiple VA treatment records describe that the Veteran has endured chronic low back pain for many years.  Additionally, x-rays taken in November 2003, revealed that the Veteran had narrowing of the L1-L2 intervertebral disc space and osteophytes seen anteriorly at L1, L2 and L4-L5.  The Veteran was assessed with having mild degenerative changes of the lumbar spine.  Accordingly, the Board finds that this evidence establishes that the Veteran has a current low back disability.  The first element of the Shedden test is, therefore, satisfied.  See Shedden, supra.  

With respect to the second element required to establish service connection, in-service disease or injury, a review of the Veteran's STRs reveals that while in service, the Veteran sought treatment for back pain on several occasions dating between May 1969 and December 1970.  In a November 1970 record of medical care, it was noted that the Veteran had an extensive history of problems with his back.  X-rays of the Veteran's back taken in March 1970 revealed that he had a minor fusion anomaly of the posterior S-1 arch and minimal anterior wedging at L1 and L2.  A March 1970 record of medical care reveals that the Veteran was assessed as having a chronic back strain.  A December 1970 record of medical care noted that the Veteran hurt his back when climbing upon a track, and that he had a past history of back trouble.  The Veteran additionally had a history of prostatitis and renal infections; however, the record reveals that the Veteran's pain did not improve following treatment for these conditions.  Accordingly, the Board finds that the Veteran had chronic back pain that began while in active service.  Therefore, the second element of the Shedden test has been met.  See Shedden, supra.  

With respect to the final element required to establish service connection, causal relationship, the Veteran was afforded a VA spine examination in November 2003.  The Veteran described his back pain as a dull, non-radiating pain that increased with standing and prolonged activities.  The examiner noted that November 2003 x-ray findings revealed mild degenerative changes along the lumbar spine.  The examiner concluded that the Veteran's longstanding back pain "could be" due to the accident that the Veteran reported being involved in when his transport hit a land mine in 1969.  The VA examiner's conclusion was strengthened by a June 2007 statement made by a VA physician during a primary care appointment.  The physician assessed that the Veteran's chronic low back pain was secondary to a history of a back injury during service.  Accordingly, the Board finds that these medical opinions establish the causal connection required to establish service connection for the Veteran's claimed disability, satisfying the final element of the Shedden test.  See Shedden, supra.

The Board is aware of the concern expressed by the RO in the March 2004 rating decision that the Veteran's STRs do not contain evidence of the Veteran's alleged 1969 accident.  However, the Veteran was awarded a Combat Infantryman Badge, and the Board finds that his multiple statements that he was involved in an accident when his military transport hit a land mine, and that he had to be medically evacuated from the area are competent, credible, and consistent with the circumstances and hardships of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).  In this regard, the Board also notes that the Veteran is competent to report the symptoms of a chronic back disability, as it is within the Veteran's realm of personal knowledge whether he has chronic back pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr, 21 Vet. App. at 307-08.  Moreover, there is no reason to doubt the credibility of the Veteran in reporting injuries sustained during a transport accident, and it is facially plausible that he was involved in such an accident especially given his MOS as a light weapons infantryman who served in combat in Vietnam.

Based on the foregoing, the Board finds that the Veteran meets all three elements required for service connection for a chronic low back disability.  He currently has a chronic low back disability, involving chronic pain.  See 38 C.F.R. § 3.385 (2010).  Additionally, he consistently reported having back problems during service, and he credibly reported sustaining an injury when his transport was involved in an accident during his service in Vietnam.  Finally, the November 2003 opinion of a VA examiner, together with a June 2007 assessment from a VA physician, establishes a causal relationship between the Veteran's in-service back problems and his current low back disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for a chronic low back disability is granted.

As a result of its decision to grant entitlement to service connection for a low back disability, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.  


ORDER

Entitlement to service connection for a chronic low back disability is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


